Citation Nr: 1710291	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  11-19 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3. Entitlement to an initial compensable rating for hemorrhoids.

4. Entitlement to an initial compensable rating for epididymitis/testicle.

5. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1968 and from March 1971 to March 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma and an August 2015 rating decision of the Appeals Management Center (AMC).  The July 2010 decision denied service connection for sleep apnea and granted service connection for PTSD, assigning an initial 30 percent rating effective June 29, 2009.  The August 2015 rating decision granted service connection for hemorrhoids and epididymitis/testicle, and assigned initial noncompensable ratings effective June 29, 2009.  Entitlement to a TDIU rating was raised by the record in association with his claims for increased ratings.

In October 2014, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The issues of sleep apnea and PTSD were last before the Board in February 2016, when the Board remanded the sleep apnea claim and denied entitlement to a higher rating for PTSD.  The Veteran appealed the Board's denial for a higher rating for PTSD to the United States Court of Appeals for Veterans Claims (Court).  By Order dated August 2016, the Court vacated the Board's February 2016 denial and remanded the matter to the Board for compliance with the instructions included in the parties' Joint Motion for Partial Remand (JMPR).

The issues of service connection for sleep apnea and higher ratings for hemorrhoids and epididymitis/testicle are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's PTSD is manifested mainly by depressed mood, sleep difficulty, panic attacks, irritability and anger with episodes of verbal outbursts and road rage, some suicidal ideation, and difficulty establishing and maintaining relationships with others.

2. Resolving reasonable doubt in the Veteran's favor, the evidence establishes that as of August 14, 2015, he has been unable to obtain or sustain substantially gainful employment as a result of his service-connected disabilities, including PTSD.


CONCLUSIONS OF LAW

4. The criteria for an initial 70 percent rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

5. As of August 14, 2015, the criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

With regard to entitlement to TDIU, given the favorable action taken herein, no further discussion of the VCAA is required with respect to this claim.

As the rating decision on appeal granted service connection for PTSD and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In a March 2010 letter, the Veteran was provided notice on the "downstream" issues of disability ratings and effective dates, prior to the July 2010 rating decision on appeal.  38 U.S.C.A. § 7105 (West 2014); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the duty to assist, the Veteran's VA and private treatment records have been secured.  The Veteran has not identified any additional records that could be used to support his claim for an increased rating.

The Veteran was provided VA examinations in connection with his claim.  The Board finds the examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes, and that no further development of the evidentiary record is necessary.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing to fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in October 2014, the undersigned identified the issue on appeal and focused on the elements necessary to substantiate the claim and evidence that could assist the Veteran in substantiating the claim.  Neither the Veteran's then-representative, his current attorney, nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

PTSD

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

The RO has rated the Veteran's PTSD under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment(s).  See 38 C.F.R § 4.130, Diagnostic Code 9411 (PTSD).  The General Rating Formula is as follows:

A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  According to the DSM-IV, a GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  An examiner's classification of the level of psychiatric impairment, by words or a GAF score is a factor for consideration and not determinative of the percentage VA disability rating to be assigned.  See also 38 C.F.R. § 4.126(a).

On April 2010 VA examination, the Veteran reported feeling on edge all the time, and that he watched his back "all the time" while working at a prison.  He stated he took medication for severe insomnia, which he partly attributed to his sleep apnea, and that he slept four to five hours a night and had an unknown number of distressing dreams every week.  He reported daydreaming about Vietnam, losing his friend in Vietnam, and dead bodies he saw in Desert Storm.  The Veteran described himself as "jumpy" and said he avoided crowds.  He reported taking prescription medication for his symptoms.  He stated he had no friends and did not participate in any social activities, although he occasionally talked to his brother on the phone.  He reported that he had been married for thirty-three years and that his wife was his bed friend, and that he had two grown sons.

On mental status examination, the Veteran was noted to have average grooming and personal hygiene.  He was fully oriented and his affect was flat and mood depressed.  The Veteran reported variable problems with memory, attention, and concentration.  He attributed most of his problems with attention to daydreaming about past experiences and reflecting on the past.  He showed no signs of a thought disorder, and he denied hallucinations and delusions.  His appetite was fair and sleep poor.  He denied suicidal or homicidal ideation or intent, he had poor eye contact, and he was nervous and fidgety.  A GAF score of 65 was assigned for the PTSD symptoms.

A September 2010 letter from the Veteran's private psychiatrist noted that his PTSD symptoms improved over time, but that he continued to have periods of increased despondency, irritability, and anxiety.

In a September 2011 letter, the Veteran's private psychologist noted there was evidence of marked distress; severe impairment in functioning, with significant thinking and concentration problems accompanied by prominent distress and dysphoria; feelings of estrangement; and expressions of little hope that circumstances would improve in the future.  The psychologist noted the Veteran demonstrated unusual complaints of somatic impairment and had a dysfunctional thinking pattern that included magical and possible delusional beliefs.

In correspondence dated May 2014, the Veteran reported that he struggled daily to manage his PTSD, and that it caused serious marriage problems, leading him to abruptly file for divorce.  Later April 2015 VA psychiatry notes indicate the Veteran filed for divorce because he discovered his wife had been unfaithful.

On an August 2014 VA depression screen, the Veteran reported that for several days he had thoughts that he would be better off dead or of hurting himself in some way, including taking his own life.

On June 2015 VA examination, the examiner noted the Veteran reported some overall worsening of symptoms, which appeared to have arisen as a "fairly natural reaction" to his marital distress.  The examiner noted that the Veteran co-habitated with his wife, despite his divorce filing.  The Veteran reported that he continued to work as a culinary arts teacher in a prison, but that he did not feel like he could do it anymore, and that he felt the position was affecting him.  He stated he was "edgy all the time," and noted he bought two pistols and had taken a concealed weapons class.  He continued to report few social interactions, and stated he still worked with a psychologist and psychiatrist and took prescription medication.  He stated he felt the medications were somewhat helpful at night with sleep, but did not help with daytime anxiety.  He reported active symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and irritability with episodes of verbal aggression.  He described feeling very moody and anxious, with fairly brief and transient periods of depression, and stated he was easily startled and hypervigilant.

On mental status examination, the examiner noted the Veteran's mood was anxious, that he was fully oriented, and that he had no delusions.  He reported sleep impairment, leading to somewhat decreased personal hygiene; nightmares; and night sweats.  He estimated he had three to four flashbacks a month.  The examiner noted there were no hallucinations, inappropriate behavior, obsessive or ritualistic behaviors, or homicidal or suicidal thoughts.  The Veteran denied panic attacks but reported anticipatory anxiety before some events.  His impulse control was fair, with no episodes of violence but some reported outbursts.  The examiner noted the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

In a July 2015 VA psychiatry note, the Veteran reported he noticed his temper getting shorter, and he stated he felt he had to stop working or "risk losing his temper in a bad way."

In a letter dated September 2016, a private psychologist noted that the Veteran was easily startled and had anger episodes.  A Disability Benefits Questionnaire (DBQ) noted he had panic disorder that was becoming more frequent despite medication.  Symptoms included depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; mild memory loss; flattened affect; speech intermittently illogical, obscure, or irrelevant; impaired thinking; reduced abstract reasoning; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances; inability to establish and maintain effective relationships; obsessional rituals of counting, ordering, and arranging that interfere with routine activities; impaired impulse control, such as periods of verbal violence; and disorientation to time or place.  The psychologist also noted the Veteran had past suicidal ideation, and opined that PTSD caused total occupational and social impairment.

On December 2016 VA examination, the examiner reported living with his wife, although he noted they had separate bedrooms.  He stated he kept in monthly contact with his two sons.  He described completing "whatever needs to be done" as far as household chores and exercising regularly, but he also reported having no hobbies.  He described mild problems getting along with his family and maintaining friendships, as well as suspiciousness of people he did not know.  He indicated he did not feel close to anyone and had limited social support.  He characterized himself as easily angered and having "road rage," as well as easily startled and frequently watchful.

The examiner noted the Veteran had symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  The examiner opined that these symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

On January 2017 private psychiatric evaluation, the Veteran reported he stopped working in August 2015 because he was experiencing too much anxiety.  He stated he was having panic attacks more than twice a week, was depressed, could not control his anger, and experienced episodes of road rage as he drove to work.  He reported that he did not socialize, could not stand crowds, and stayed home all day.  He reported he could hear guns firing at Fort Sill, and that he reacted negatively to this.  He stated his marriage was bad, and that he had nightmares, insomnia, and frequent panic attacks.  He was hypervigilant, reported estrangement from his sons, and stated he wondered if life was worth living.  He denied suicide attempts, but reported thinking about it, noting he had purchased two guns.  The psychiatrist opined that the Veteran's PTSD caused social or occupational impairment with deficiencies in most areas, and that this was true since at least June 2009.  In support of this opinion, the psychiatrist noted that on his June 2010 VA examination, the Veteran reported losing motivation to work, that his marriage was suffering, and that he was having difficulty in his relationships with employees.  His social life was significantly constricted, and he had problems with memory, attention, and concentration.  He made poor eye contact and had recurrent distressing dreams.  He had angry outbursts, irritability, road rage, and thoughts about suicide.

On review of the record, the Board finds that the disability picture presented by the Veteran's PTSD more accurately reflects a 70 percent disability rating, but no higher, for the entire appellate period.  The Veteran's symptoms include depressed mood, sleep difficulty, panic attacks, irritability and anger with episodes of verbal outbursts and road rage, some suicidal ideation, and difficulty establishing and maintaining relationships with others.  While the Board acknowledges that the Veteran reported some decrease in personal hygiene, and the September 2016 DBQ opined that the Veteran's PTSD caused total occupational and social impairment, the overall record does not show that at any time during the appellate period, the Veteran had gross impairment in thought processes or communication, persistent delusions or hallucinations, persistent danger of hurting self or others, or other symptoms reflective of a higher 100 percent rating.  

The Board has carefully considered the level of impairment contemplated by the various levels delineated in the rating schedule and found that the evidence indicates that the overall level of disability for the entire appellate period most nearly approximates a 70 percent rating.  The Board has considered the lay and medical evidence of the occupational and social impairment.  The Board finds that the Veteran's impairment is contemplated by the 70 percent rating when considering the frequency, severity, and duration of these symptoms.  The Board has considered the evidence, as indicated, that the impairment is total, but after considered the entirety of the evidence finds that the Veteran's statements as noted in his testimony and as reflected in examinations of record outweigh the findings of total impairment.  The evidence, in its totality shows some retention of occupational and social functioning throughout the appeal period.  That is, these referenced private medical finds of greater impairment are outweighed by other evidence of record.  It is the Board's responsibility to consider the various findings in the lay and medical evidence and make a legal determination as to the severity of severity shown, the Board has done this careful analysis and finds that the Veteran's occupational and social functional throughout the appellate period shows deficiencies in most areas, but not total social and occupational impairment.   In this regard, prior to August 2015, the Veteran maintained employment.  After this date, as discussed below, the Board grants entitlement to TDIU based on the evidence that the service-connected disability prevents employment.  In making this determination, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the level of severity of the Veteran's PTSD symptoms.

Accordingly, the Board finds that entitlement to a disability rating of 70 percent but no higher is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's PTSD under 38 C.F.R. § 3.321(b).  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  Comparing the Veteran's PTSD symptomatology to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  The Veteran's PTSD mainly manifests as depressed mood, sleep difficulty, panic attacks, irritability and anger with episodes of verbal outbursts and road rage, some suicidal ideation, and difficulty establishing and maintaining relationships with others.  The symptomatology and effects on daily living are contemplated by the rating criteria and do not present an exceptional disability picture.  Frequent hospitalization is not shown.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of the rating for PTSD is not warranted.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

TDIU

The Veteran contends that he is unable to be employed because of his service-connected disabilities, principally his PTSD.

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities of one or both upper or extremities or one or both lower extremities (to include the bilateral factor), disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (such as orthopedic disabilities) are considered as one disability for TDIU purposes.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The record reflects that the Veteran retired on August 14, 2015.  See September 2016 Application for Increased Compensation Based on Unemployability.  At that time, he was service connected for PTSD, evaluated as 70 percent disabling; left wrist fracture, evaluated as 10 percent disabling; polypectomy, evaluated as 10 percent disabling; anemia, evaluated as 0 percent disabling; right eye corneal scar, evaluated as 0 percent disabling; hemorrhoids, evaluated as 0 percent disabling; and epididymitis/testicle, evaluated as 0 percent disabling.  Thus, he had a combined disability rating of 80 percent at the time he was first unemployed.  See 38 C.F.R. §§ 4.16(a), 4.26.  However, the evidence must still show that the Veteran is unable to pursue a substantially gainful occupation due to his service-connected disabilities in order to be entitled to a TDIU.

In a statement with his September 2016 application for TDIU, the Veteran reported severe mood swings and bouts of depression while at work; "full blown panic attack[s]" at least two or three times per week; falling asleep at work due to sleep difficulties and nightmares; and frequent use of the bathroom and "bathroom accidents" he attributed to his epididymitis and hemorrhoids.

The January 2017 private psychiatric evaluation opined that the Veteran's PTSD precluded his ability to secure and follow substantially gainful employment since he stopped working on August 14, 2015.  The psychiatrist noted that the Veteran reported he retired as he felt it was impossible for him to work around people due to his PTSD symptoms.

Based on a review of the evidence, the Board concludes that an award of TDIU is warranted as of August 14, 2015, the date the Veteran was last employed.  The ultimate question before the Board is whether the Veteran is capable of substantial gainful employment and this is a determination for the Board to make as the adjudicator of this appeal.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Considering all the evidence of record, the Board finds that the evidence weighs in favor of a finding that the Veteran is not capable of substantially gainful employment.  Most notably, a private opinion opined that his PTSD symptoms rendered him unemployable.

Considering the severity of his service-connected PTSD, as well as his employment and education history, and in affording him the benefit-of-the-doubt, the Board finds that as of August 14, 2015, he was unemployable due to his service-connected disabilities, to include PTSD.  The evidence is in favor of the grant of a TDIU.  See 38 U.S.C.A §5107.


ORDER

An initial 70 percent rating for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted effective August 14, 2015, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

A supplemental VA medical opinion regarding the Veteran's sleep apnea was provided in April 2016 pursuant to a Board remand.  After review of the medical opinion, the Board finds that an additional VA opinion should be obtained.  Specifically, the Board remand asked the examiner to comment on an article the Veteran submitted titled "Posttraumatic Stress Disorder and Obstructive Sleep Apnea Syndrome."  In the medical opinion provided, the examiner noted she did not see the article in the Veteran's electronic claims file.  Therefore, the Board finds that the opinion and rationale are inadequate because they are incomplete.  See Stegall v. West, 11 Vet. App. 268 (1998) (regarding legal necessity of compliance with previous Board directives).  For this reason, the Board directs that an additional opinion be provided.

In a September 2016 addendum to his application for increased compensation based on unemployability, the Veteran reported that he had "bathroom accidents" due to his epididymitis and hemorrhoids.  This suggests his conditions have worsened since his most recent June 2015 VA examination, when he denied experiencing a voiding dysfunction.  Given this, new VA examinations are needed to determine the current severity of the Veteran's hemorrhoids and epididymitis/testicle.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the sleep apnea, hemorrhoids, and epididymitis/testicle on appeal; this specifically includes treatment records from Duncan Urology from July 2016 to the present; from the Oklahoma City VA Health Care System from May 2016 to the present; from the Allergy Ear Nose & Throat Institute from May 2015 to the present; and from Lawton Family Practice from December 2014 to the present.

2. After completing directive (1), the AOJ should return the claims file to the April 2016 VA examiner for an addendum opinion regarding the nature, extent and etiology of the Veteran's current sleep apnea.  Based on the record, the examiner should provide responses to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's sleep apnea is related to service?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's sleep apnea is proximately due to his service-connected PTSD?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's sleep apnea has been aggravated by his service-connected PTSD?  Aggravation is an increase in severity beyond the natural progress of the disorder.

The examiner must specifically comment on the article the Veteran submitted titled "Posttraumatic Stress Disorder and Obstructive Sleep Apnea Syndrome," which was received on October 21, 2010, along with various medical treatment records from non-government facilities.  Detailed reasons for all opinions should be provided.

3. After completing directive (1), the AOJ should arrange for a VA evaluation by an appropriate VA medical professional to ascertain the current nature and severity of his service-connected hemorrhoids.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's hemorrhoids, to include any impairment of sphincter control, noting their frequency and severity.

Examination results should be clearly reported.

4. After completing directive (1), the AOJ should arrange for a VA evaluation by an appropriate VA medical professional to ascertain the current nature and severity of his service-connected epididymitis/testicle.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's epididymitis/testicle, to especially include any voiding dysfunction, noting their frequency and severity. 

Examination results should be clearly reported.

5. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

6. The AOJ should then review the record and readjudicate the claims for service connection for sleep apnea and increased ratings for hemorrhoids and epididymitis/testicle, performing all additional development deemed necessary.  If any of the issues remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


